If the contract in this case is ambiguous, the evidence which the majority opinion sets forth in considerable detail amply supports the conclusion of the trial judge and the majority as to what the parties actually intended.
However, it seems to me to have required considerable effort to find the ambiguity in the three lines of the contract frequently referred to in the majority opinion or in the contract as a whole. Personally, I lack the ingenuity to find the ambiguity, and hence I see no reason to apply any rules of interpretation or to admit any evidence as to the intentions and purposes of the parties. We have consistently held that we cannot, upon general considerations of abstract justice, make a contract for the parties that they did not make for themselves. Chaffee v.Chaffee, 19 Wash. 2d 607, 145 P.2d 244; Merlin v. Rodine,32 Wash. 2d 757, 203 P.2d 683.